                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA




LABMD, INC.,                                 )
                              Plaintiff,     )
                                             )
       vs.                                   )      Civil Action No. 15-92
                                             )      Magistrate Judge Maureen P. Kelly
                                             )
TIVERSA HOLDING CORP.formerly                )
known as TIVERSA, INC.; ROBERT J.            )      Re: ECF No. 339
BOBACK; M. ERIC JOHNSON; DOES                )
I· 10,                                       )
                         Defendants.         )


                                      ORDER OF COURT

       Presently before the Court is PlaintiffLabMD, Inc.'s Motion for Discovery Coordination

Order and Brief in Support (collectively referred to as the "Motion"). ECF Nos. 338 and 339.

In the instant Motion, PlaintiffLabMD, Inc. ("LabMD") seeks the entry ofa discovery

coordination order in the following three cases:

       United States ofAmerica ex. rel. Michael J, Daugherty v. Tiversa Holding Corp.,
       Tiversa, Inc., Tiversa Government Inc., and Robert J Boback, in the United States
       District Court for the Southern District of New York, Civil Action No. 14-cv-4548-DLC
       (the "Qui Tam Action");

       LabMD, Inc. v. Tiversa Holding Corp. Robert J. Boback and M Eric Johnson, in the
       United States District Court for the Western District of Pennsylvania, Civil Action No.
       2:15-cv-00092-MPK (the "WDPA Federal Action") and

       Robert J Boback v. LabMD, Inc., Michael J Daugherty, Richard Wallace and Cause of
       Action Institute, in the Allegheny County Court of Common Pleas, Civil Action No. GD-
       14-016497 (the "State Action").

        The apparent trigger for the instant Motion is that on May 9, 2019, Judge Christine Ward

of the Court of Common Pleas of Allegheny County issued an Order of Court lifting the stay of

discovery in the State Action. ECF No. 338-1. On the two sentence Order of Court, Judge Ward
hand-wrote "Parties to cooperate and coordinate discovery." Id. LabMD argues that this notation

by Judge Ward warrants the entry ofa discovery coordination order in the above-identified three

cases and an additional ten (10) month extension of discovery. LabMD further argues that there

is good cause for issuance of such an order because: the three identified cases are related and that

Attorney Steven Zoffer, who is not counsel in the WDPA Federal Action, recognized the need to

coordinate discovery in the cases. ECF No. 340 at 6-8.

        Defendant Tiversa Holding Corp. f/k/a Tiversa, Inc. ("Tiversa") filed a Response to

Plaintiffs Motion for Discovery Coordination Order, ECF No. 346, in which it opposes the

instant Motion.    Tiversa incorporated its Response to the Motion to Modify Revised Case

Management Order to Extend Fact Discovery Deadline. ECF No. 345. Tiversa makes three

arguments in support of denial of the instant Motion. First, Ti versa argues that the instant Motion

should be denied because discovery must proceed in the proportionately limited manner

consistent with this Court's prior Orders in the WDPA Federal Action. (Tiversa points to the

Hearing Memo from the In-Person Status Conference on February 7, 2019 where this Court

reviewed the remaining portion of defamation per se claim as to Statements #13 and #16 and, as

such, the Court reminded counsel of the proportionality requirements of the Federal Rules of Civil

Procedure, ECF No. 324.) Second, Tiversa argues that LabMD's delay in filing its request to

coordinate discovery is unreasonable in light of the fact that it "inexplicably waited until less than

two weeks prior to the close of discovery in this case to request that discovery be coordinated

an[d] extended for an additional ten (10) months." ECF No. 346 at 2-3. Third, Tiversa argues

that Judge Ward's Order of Court does not control the WDPA Federal Action. Tiversa points out

that it is not a party to the State Action and Attorney Zoffer agreed only to coordinate the

production of documents. Id. at 3-4.
        Upon review, the Court finds that all three of Tiversa's arguments in opposition to the

instant Motion have merit. It is significant to recognize that the WDPA Federal Action is four

years old and is now limited only to the remaining portion of the defamation per se claim as to

Statements #13 and #16. As such, this Court reminded counsel several times during and since

the February 7, 2019 status conference that this narrow discovery is limited by the proportionality

requirements of the recently amended Federal Rules of Civil Procedure. Therefore, the final four

months of discovery on this remaining claim was to close on June 1, 2019, however, by separate

order this date, discovery was extended until July 1, 2019 to facilitate the completion of

depositions and the Court ordered that no further extensions would be granted. ECF No. 349. In

contrast to the WDPA Federal Action, it appears that the Qui Tam Action and the State Action

are at different stages of litigation, involve different issues and have certain different parties.

Further, it appears from LabMD's argument that the additional ten months of discovery that it

seeks will be heavily focused on the Qui Tam Action and the State Action. For these reasons, it

is clear that the entry of discovery coordination order relative to fact discovery in all three cases

would unduly complicate and prolong the limited remaining discovery in the WDPA Federal

Action and substantially delay this case. Neither result is consistent with the requirements of the

efficient administration of justice. Therefore, this instant Motion will be denied.

        That said, this Court continues to encourage counsel in this case to constructively

communicate on all discovery matters. To the extent possible and practicable, the parties may

jointly agree to coordinate certain overlapping discovery as it relates to the WDPA Federal

Action, however, all discovery in this case must be completed by July 1, 2019.
       AND NOW, this 28'" day of May, 2019, it is HEREBY ORDERED, for the reasons set

forth herein, that PlaintiffLabMD's Motion for Discovery Coordination Order is DENIED.



                                                 BY THE COURT:
